          Case 5:20-cv-00352-G Document 15 Filed 02/12/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

HALEE J. LIMKEE,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )   Case No. CIV-20-352-G
                                             )
THE HOME DEPOT, INC. et al.,                 )
                                             )
       Defendants.                           )

                                        ORDER

       Now before the Court is the Motion to Dismiss (Doc. No. 3) filed on April 22, 2020.

The Motion seeks dismissal of Plaintiff’s Petition (Doc. No. 1-2). On February 12, 2021,

Plaintiff timely filed an Amended Complaint (Doc. No. 14).           Plaintiff’s Amended

Complaint supersedes the Petition and renders it of no legal effect. See Davis v. TXO Prod.

Corp., 929 F.2d 1515, 1517 (10th Cir. 1991).

       Accordingly, the pending Motion to Dismiss (Doc. No. 3) is DENIED AS MOOT.

       IT IS SO ORDERED this 12th day of February, 2021.
